 



Exhibit 10(a)(iii)
Restricted Stock Unit Award and Agreement
[DATE]
Dear                                         :
H. J. Heinz Company is pleased to confirm that, effective as of
                    , you have been granted an award of Restricted Stock Units
(“RSUs”) for Fiscal Year 2008 in accordance with the terms and conditions of the
Second Amended and Restated H.J. Heinz Company Fiscal Year 2003 Stock Incentive
Plan (the “Plan”). This Award is also made under and governed by the terms and
conditions of this letter agreement (“Agreement”), which shall control in the
event of a conflict with the terms and conditions of the Plan. For purposes of
this Agreement, the “Company” shall refer to H. J. Heinz Company and its
Subsidiaries. Unless otherwise defined in this Agreement, all capitalized terms
used in this Agreement shall have the same meanings as the capitalized terms in
the Plan, which are hereby incorporated by reference into this Agreement.

1.   RSU Award. You have been awarded a total of                      RSUs for
Fiscal Year 2008.   2.   RSU Account. RSUs entitle you to receive a
corresponding number of shares of H. J. Heinz Company Common Stock (“Common
Stock”) in the future, subject to the conditions and restrictions set forth in
this Agreement, including, without limitation, the vesting conditions set forth
in Paragraph 3 below. Your RSUs will be credited to a separate account
established and maintained by the Company on your behalf or by a third party
engaged by the Company for the purpose of implementing, administering and
managing the Plan. Until the Distribution Date (as defined herein), your RSUs
are treated as unvested deferred compensation amounts, the value of which is
subject to change based on increases or decreases in the market price of the
Common Stock. Because the RSUs are not actual shares of Common Stock, you cannot
exercise voting rights on them until the Distribution Date.   3.   Vesting. You
will become vested in the RSUs credited to your account according to the
following schedule:                                         .   4.   Termination
of Employment. The termination of your employment with the Company will have the
following effect on your RSUs:

  (a)   Retirement prior to                                         . If the
termination of your employment with the Company is the result of Retirement
prior to                                         , any RSUs granted hereunder
that remain unvested as of your Date of Termination shall be forfeited.     (b)
  Disability or Involuntary Termination without Cause. If the termination of
your employment with the Company is the result of Disability or Involuntary
Termination without Cause, any RSUs granted hereunder that remain unvested as of

 



--------------------------------------------------------------------------------



 



      your Date of Termination shall continue to vest in accordance with the
vesting schedule set forth in Paragraph 3 above, subject to the requirements of
Paragraph 5 of this Agreement, but in no event later than the last business day
of the month of the one year anniversary of your Date of Termination.     (c)  
Death. In the event that you should die while you are continuing to perform
services for the Company or following Retirement, any RSUs that remain unvested
as of the date of your death shall continue to vest in accordance with the
vesting schedule set forth in Paragraph 3 above, but in no event later than the
last business day of the month of the one year anniversary of your Date of
Termination.     (d)   Good Reason. If your employment with the Company
terminates for Good Reason, any RSUs that remain unvested as of your Date of
Termination shall vest as set forth in the Plan.     (e)   Other Termination. If
your employment with the Company terminates for any reason other than as set
forth in subparagraphs (a), (b) or (c) above, including without limitation any
voluntary termination of employment or an involuntary termination for Cause, no
further vesting will occur and you will immediately forfeit all of your rights
in any RSUs that remain unvested as of your Date of Termination.

5.   Non-Solicitation/Confidential Information. In partial consideration for the
RSUs granted to you hereunder, you agree that you shall not, during the term of
your employment by the Company and for 12 months after termination of your
employment, regardless of the reason for the termination, either directly or
indirectly, solicit, take away or attempt to solicit or take away any other
employee of the Company, either for your own purpose or for any other person or
entity. You further agree that you shall not, during the term of your employment
by the Company or at any time thereafter, use or disclose the Confidential
Information (as defined below) except as directed by, and in furtherance of the
business purposes of, the Company. You acknowledge that the breach or threatened
breach of this Paragraph 5 will result in irreparable injury to the Company for
which there is no adequate remedy at law because, among other things, it is not
readily susceptible of proof as to the monetary damages that would result to the
Company. You consent to the issuance of any restraining order or preliminary
restraining order or injunction with respect to any conduct by you that is
directly or indirectly a breach or threatened breach of this Paragraph 5. Any
breach by you of the provisions of this Paragraph 5 will, at the option of the
Company and in addition to all other rights and remedies available to the
Company at law, in equity or under this Agreement, result in the immediate
forfeiture of all of your rights in any RSUs that remain unvested as of the date
of such breach.       “Confidential Information” as used herein shall mean
technical or business information not readily available to the public or
generally known in the trade, including but not limited to inventions; ideas;
improvements; discoveries; developments; formulations;

 



--------------------------------------------------------------------------------



 



ingredients; recipes; specifications; designs; standards; financial data; sales,
marketing and distribution plans, techniques and strategies; customer and
supplier information; equipment; mechanisms; manufacturing plans; processing and
packaging techniques; trade secrets and other confidential information,
knowledge, data and know-how of the Company, whether or not they originated with
you, or information which the Company received from third parties under an
obligation of confidentiality.

6.   Dividends. An amount equal to the dividends payable on the shares of Common
Stock represented by your unvested RSUs will be paid directly to you as soon as
practicable following the date on which a dividend is declared by the Company.
These payments will be calculated based upon the number of RSUs credited to your
account as of the record date. These payments will be reported as income to the
applicable taxing authorities, and federal, state, local and/or foreign income
and/or any employment taxes will be withheld from such payments as and to the
extent required by applicable law.   7.   Distribution. All RSU distributions
will be made in the form of actual shares of Common Stock and will be
distributed to you on one of the following dates (each, a “Distribution Date”):

  (a)   Default Distribution Date. Shares of Common Stock representing your RSUs
will be distributed to you on the date the RSUs vest, or, if such date is not a
business day, on the next business day, unless you have already made an election
to defer receipt to a later date, as provided in subparagraph (b) below.     (b)
  Deferred Distribution Date. You may have elected to defer distribution of your
RSUs to a date subsequent to the Default Distribution Date by providing a
written election form to the Company in accordance with the provisions of
Internal Revenue Code Section 409A.     (c)   Section 16 Reporting Person
Exception. If you are a reporting person of the Company under Section 16 of the
Securities Act of 1934 on the Distribution Date, the Distribution Date will
automatically be deferred to the close of business on the day following the last
day of your employment with the Company.     (d)   Specified Employee. If you
are a “specified employee,” as defined in Internal Revenue Code section
409A(a)(2)(B)(i) on your deferred distribution date, your distribution will be
automatically deferred until the date that is six (6) months after your
“separation from service,” regardless of your deferred distribution election.

Subject to Paragraph 7(d), certificates representing the distributed shares of
Common Stock will be delivered to the firm maintaining your account as soon as
practicable after a Distribution Date occurs. Notwithstanding the foregoing, and
subject to Paragraph 7(d), all vested RSUs will be immediately distributed to
you at the close of business on the day following the last day of your
employment with the Company, or as soon as practicable thereafter, if you
terminate employment with the Company for any reason and deferred

 



--------------------------------------------------------------------------------



 



    RSUs that vest after the date of your termination will be immediately
distributed to you as they vest, despite any deferral election. Notwithstanding
the foregoing, RSU distributions will be made at a date other than as described
above to the extent necessary to comply with the requirements of Internal
Revenue Code section 409A.   8.   Impact on Benefits. To the extent that your
RSU Award is or is related to an annual RSU award, the face value of the award
on the date of the grant (the number of RSUs multiplied by the closing price, as
listed on the New York Stock Exchange, of the shares of Common Stock represented
by the RSUs on the date of the grant) will be included as compensation for the
year of the grant for purposes of the H.J. Heinz Company Supplemental Executive
Retirement Plan and the H.J. Heinz Company Employees Retirement and Savings
Excess Plan, regardless of whether or not the RSUs subsequently vest.   9.   Tax
Withholding. On the Distribution Date, the Company will withhold a number of
shares of Common Stock that is equal, based on the Fair Market Value of the
Common Stock on the Distribution Date, to the amount of the federal, state,
local, and/or foreign income and/or employment taxes required to be collected or
withheld with respect to the distribution, or make arrangements satisfactory to
the Company for the collection thereof.   10.   Non-Transferability. Your RSUs
may not be sold, transferred, pledged, assigned or otherwise encumbered except
by will or the laws of descent and distribution. You may also designate a
beneficiary(ies) in the event that you die before a Distribution Date occurs,
who shall succeed to all your rights and obligations under this Agreement and
the Plan. If you do not designate a beneficiary, your RSUs will pass to the
person or persons entitled to receive them under your will. If you shall have
failed to make a testamentary disposition of your RSUs in your will or shall
have died intestate, your RSUs will pass to the legal representative or
representatives of your estate.   11.   Employment At-Will. You acknowledge and
agree that nothing in this Agreement or the Plan shall confer upon you any right
with respect to future awards or continuation of your employment, nor shall it
constitute an employment agreement or interfere in any way with your right or
the right of Company to terminate your employment at any time, with or without
cause, and with or without notice.   12.   Collection and Use of Personal Data.
You consent to the collection, use, and processing of personal data (including
name, home address and telephone number, identification number and number of
RSUs held) by the Company or a third party engaged by the Company for the
purpose of implementing, administering and managing the Plan and any other stock
option or stock incentive plans of the Company (the “Plans”). You further
consent to the release of personal data to such a third party administrator,
which, at the option of the Company, may be designated as the exclusive broker
in connection with the Plans. You hereby waive any data privacy rights with
respect to such data to the extent that receipt, possession, use, retention, or
transfer of the data is authorized hereunder.

 



--------------------------------------------------------------------------------



 



13.   Future Awards. The Plan is discretionary in nature and the Company may
modify, cancel or terminate it at any time without prior notice in accordance
with the terms of the Plan. While RSUs or other awards may be granted under the
Plan on one or more occasions or even on a regular schedule, each grant is a one
time event, is not an entitlement to an award of RSUs in the future, and does
not create any contractual or other right to receive an award of RSUs,
compensation or benefits in lieu of RSUs or any other compensation or benefits
in the future.   14.   Compliance with Stock Ownership Guidelines. All RSUs
granted to you under this Agreement shall be counted as shares of Common Stock
that are owned by you for purposes of satisfying the minimum share requirements
under the Company’s Stock Ownership Guidelines (“SOG”). Notwithstanding the
foregoing, you acknowledge and agree that, with the exception of the number of
shares of Common Stock withheld to satisfy income tax withholding requirements
pursuant to Paragraph 9 above, the shares of Common Stock represented by the
RSUs granted to you hereunder cannot be sold or otherwise transferred, even
after the Distribution Date, unless and until you have met SOG’s minimum share
ownership requirements. The Management Development & Compensation Committee will
not approve additional RSU awards to you unless you are in compliance with the
terms of this Paragraph 14 and the SOG requirements.   15.   Governing Law. This
Agreement shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania, without regard to its choice of law provisions.

 



--------------------------------------------------------------------------------



 



This RSU Award is subject to your on-line acceptance of the terms and conditions
of this Agreement through the Fidelity website.

            H. J. HEINZ COMPANY
      By:   /s/ D.E.I.Smyth         D.E.I. Smyth        Chief Administrative
Officer and Senior Vice
President – Corporate & Government Affairs     

         
Accepted:
       
 
 
 
   
Date:
       
 
 
 
   

 